Mr. Chief Justice Hollbrich delivered the opinion of the court: Claimant, in his complaint filed herein on September 27th, 1935, alleges in substance that on August 12th, 1935 he parked his Packard sedan automobile at 111 North Madison Street in Rockford, Illinois; that while his automobile was so parked, the driver of State truck No. M-9 carelessly, negligently, wilfully and wantonly backed said State truck into and against said Packard sedan, and that the same was thereby damaged to the extent of $23.00, for which amount claimant seeks to be recompensed in this proceeding. We have repeatedly held that the State in the exercise of its governmental functions, is not liable for the negligence of its employees and agents under the doctrine of respondeat superior in the absence of a statute making it so liable. The liability, if any, rests upon the driver of the truck, and not upon the State. This has been held in so many cases that the citation of authorities is unnecessary. There is no statute making the State liable for the negligence of the driver of the State truck involved in the accident in question, and award must therefore be denied. Award denied. Case dismissed.